                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAMS HURON GARDENS 397
TRUST, LYLE A. WILLIAMS, LYLE F.                   Case No. 18-12319
WILLIAMS, and ANTHONY WILLIAMS
                                                   Honorable Nancy G. Edmunds
        Plaintiffs,
v.

WATERFORD TOWNSHIP, BRENT
GIBSON, and MARGARET A. SCOTT

        Defendants.
                       /


        ORDER ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
          FEBRUARY 28, 2019 REPORT AND RECOMMENDATION [34]

      Plaintiffs Williams Huron Gardens 397 Trust, Lyle A. Williams, Lyle F. Williams,

and Anthony Williams filed this pro se action under 42 U.S.C. § 1983 against Defendants

Watership Township, Brent Gibson, and Margaret Scott. In their complaint, Plaintiffs

allege that a Waterford Township rental property ordinance requiring rental property

owners to register their property as a rental property or pay a fee is unconstitutional

because the ordinance, among other things, permits unlawful warrantless searches of

rental properties. Plaintiffs assert claims for violations of the Fourth Amendment, the

Fourteenth Amendment’s Equal Protection Clause, and for unjust enrichment.

      Pending before the Court is the Magistrate Judge’s Report and Recommendation

to grant Defendants’ motion to dismiss Plaintiffs’ complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). (ECF No. 34.) The Magistrate Judge recommends dismissing

all claims brought by Plaintiff Williams Huron Gardens 397 Trust with prejudice because


                                           1 
 
the trust has no legal representation. The Magistrate Judge recommends dismissing all

claims against Defendants Scott Gibson and Margaret Scott with prejudice because

Plaintiffs fail to present sufficient factual allegations against them in their individual

capacity. The Magistrate Judge also recommends dismissing the claims brought by

Plaintiffs Lyle A. Williams and Anthony Williams against Waterford Township with

prejudice.     But, with respect to Plaintiff Lyle F. Williams, the Magistrate Judge

recommends dismissing Plaintiff’s claims against Waterford Township without prejudice

and granting leave to Plaintiff to amend his complaint to include certain factual allegations

presented for the first time in his response brief and in Defendants’ reply brief.

         Plaintiffs did not object to the Magistrate Judge’s Report and Recommendation.

Defendants, however, filed a limited objection to the Magistrate Judge’s recommendation

to grant Plaintiff Lyle F. Williams leave to amend his complaint. Defendants argue that

granting Plaintiff Lyle F. Williams leave to amend his complaint would be futile and his

claims should be dismissed with prejudice. Plaintiffs did not file an official response to

Defendants’ objection. However, Plaintiff Lyle F. Williams filed an amended complaint in

which he addresses and responds to the arguments raised by Defendants in their

objection to the Magistrate Judge’s Report and Recommendation. For the reasons set

forth below, the Court OVERRULES Defendants’ objections, ACCEPTS and ADOPTS

the Magistrate Judge’s Report and Recommendation, and DISMISSES the complaint as

recommended by the Magistrate Judge.

    I.       Standard

         The standard of review employed by the Court when analyzing an objection to a

magistrate judge’s report and recommendation depends on the nature of the motion



                                             2 
 
underlying the report. When the underlying motion is dispositive, the Court performs a

de novo review of those portions of the Magistrate Judge's Report and Recommendation

to which a party has objected. 28 U.S.C. § 636(b). The Court need not and does not

perform a de novo review of the report's unobjected-to findings. Thomas v. Arn, 474 U.S.

140, 150, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Moreover, an objection that "does

nothing more than state a disagreement with a magistrate’s suggested resolution, or

simply summarizes what has been presented before, is not an 'objection' as that term is

used in this context." Aldrich v. Bock, 327 F. Supp. 2d. 743, 747 (E.D. Mich. 2004).

Indeed, the purpose of an objection to a report and recommendation is to provide the

Court "with the opportunity to consider the specific contentions of the parties and to

correct any errors immediately." Id. (quoting United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir.1981)).

       In contrast to dispositive motions, the Court may modify or set aside an order on a

nondispositive matter issued by Magistrate Judge only if it is clearly erroneous or contrary

to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). “[A] finding is ‘clearly erroneous’

when although there is evidence to support it, the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has been committed.” United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948) (explaining the clearly

erroneous standard under Rule 52(a)); Hagaman v. Comm'r of Internal Revenue, 958

F.2d 684, 690 (6th Cir 1992).

       This standard does not allow a reviewing court to reverse a magistrate judge’s

finding merely because it would have decided the matter differently. See Anderson v. City

of Bessemer City., N.C., 470 U.S. 564, 573 (1985) (interpreting the clearly



                                             3 
 
erroneous standard in Rule 52(a)). “The ‘clearly erroneous’ standard applies only to

the Magistrate Judge’s factual findings; his legal conclusions are reviewed under the

plenary ‘contrary to law’ standard.” Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289,

291 (W.D. Mich. 1995) (citing Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio

1992), aff'd 19 F.3d 1432 (6th Cir. 1994)).

    II.      Analysis

          The Court’s analysis begins with the applicable the standard of review.

Defendants contend that the Court should apply a de novo review of the Magistrate

Judge’s Report and Recommendation because the underlying motion is Defendants’

motion to dismiss. However, no party raises an objection to the Magistrate Judge’s

recommendation to dismiss Plaintiffs’ claims. Defendants only object to the Magistrate

Judge’s recommendation to grant Plaintiff Lyle F. Williams leave to amend his complaint.

          It is well established that a motion for leave to amend a complaint is a

nondispositive matter. See Duby v. Shirley May's Place, LLC, No. 16-11443, 2017 WL

1045910, at *1 (E.D. Mich. Mar. 16, 2017); Childress v. Michalke, No. CIV. 10-11008,

2012 WL 5986643, at *2 (E.D. Mich. Nov. 29, 2012); Turner v. Farmer Jack, No. 05–

40292, 2006 WL 1235759, at *1 (E.D.Mich. May 8, 2006) (“A motion for leave to amend

complaint and a motion to remand are nondispositive motions.”).           Accordingly, the

Magistrate Judge’s recommendation to grant Plaintiff Lyle F. Williams leave to amend his

complaint will be reversed only if the Court finds that the decision is clearly erroneous or

contrary to law.

          In the Report and Recommendation, the Magistrate Judge found that although

Plaintiffs’ original complaint lacked sufficient factual allegations to survive a motion to



                                              4 
 
dismiss, the factual allegations presented for the first time in Plaintiffs’ response brief and

Defendants’ reply brief could amount to a viable claim for relief. Heeding to Federal Rule

of Civil Procedure 15(a)’s instruction that leave to amend a complaint should be granted

freely, and considering the fact that Plaintiffs are proceeding pro se in this matter, the

Magistrate Judge recommends granting Plaintiff Lyle F. Williams leave to amend his

complaint so that the complaint itself contains sufficient factual allegations to state a claim

for relief on his Fourth Amendment unlawful search claim against Defendant Waterford

Township.

              Defendants object to the Magistrate Judge’s recommendation and argue that

granting leave to amend would be futile because there is a currently pending state action

between the parties involving the same constitutional claims. Therefore, according to

Defendants, Plaintiff Lyle F. Williams’ amended complaint would be barred by the

Younger abstention doctrine.1 In support of their objection, Defendants submit court

documents relating to a civil infraction issued to Plaintiff Lyle F. Williams on December

12, 2018 and his challenge to the legality of that infraction. The documents were not part

of the record before the Magistrate Judge. And the infraction at issue in these new

documents appears to be a different civil infraction and subsequent legal proceeding than

the June 6, 2018 civil infraction at issue in Plaintiffs’ complaint, attached to Defendants’

reply brief in support of their motion to dismiss, and discussed in the Magistrate Judge’s

Report and Recommendation.




                                                            
1
  The abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971) instructs federal courts to abstain from 
accepting jurisdiction over a civil proceeding where (1) state proceedings are pending; (2) state proceedings 
involve an important state interest; and (3) the state proceedings will afford the plaintiff an adequate opportunity 
to raise his constitutional claims. Kelm v. Hyatt, 44 F.3d 415, 419 (6th Cir. 1995). 

                                                               5 
 
              Setting aside the merits of whether the Younger abstention doctrine would render

the proposed amended complaint futile2, Defendants’ argument is not properly presented

before the Court. In the Sixth Circuit, absent compelling reasons, parties may not raise

at the district court stage new arguments or issues that were not presented to the

magistrate judge. See Tighe v. Berghuis, No. 1:12-CV-1314, 2016 WL 5537287, at *3

(W.D. Mich. Sept. 30, 2016) (“To the extent Petitioner raises new arguments or issues

that were not presented to the Magistrate Judge, they are not properly presented.”); Murr

v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“[W]hile the Magistrate Judge Act,

28 U.S.C. § 631 et seq., permits de novo review by the district court if timely objections

are filed, absent compelling reasons, it does not allow parties to raise at the district court

stage new arguments or issues that were not presented to the magistrate.”); See United

States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998) (“[I]ssues raised for first time in

objections to magistrate judge's report and recommendation are deemed waived.”).

              Defendants did not raise the issue of the abstention doctrine or the December 12,

2018 civil infraction in connection with their motion to dismiss, and the Magistrate Judge

did not consider the legal argument or additional evidence in her Report and

Recommendation. In fact, the December 12, 2018 infraction was issued several months

after Defendants filed their motion to dismiss and after all briefing on the motion was

complete. The Court cannot find that the Magistrate Judge’s recommendation on an

issue was clearly erroneous or contrary to law where the issue was never raised.

Moreover, even under a de novo review, the Court declines to entertain a new basis for

                                                            
2
  The Court has a number of questions as to merits of Defendants’ abstention argument.  For example, in Marathon 
Petroleum Co. LLC v. Stumbo, 528 F. Supp. 2d 639, 645 (E.D. Ky. 2007 ), the court stated that the first element of the 
Younger analysis is satisfied where the state proceeding is already pending at the time the action is filed in federal 
court.  Here, however, Plaintiffs’ action was pending before the state action at issue was initiated.   

                                                               6 
 
dismissing Plaintiffs’ claims that Defendants failed to raise in the proceedings before the

Magistrate Judge. Accordingly, Defendants’ objection is denied.

    III.   Conclusion

      For the above-stated reasons, the Court OVERRULES Defendants’ objections,

ACCEPTS and ADOPTS the Magistrate Judge’s Report and Recommendation, and

DISMISSES the complaint with prejudice except as to Lyle F. Williams’ Fourth

Amendment claim against Defendant Waterford Township. Plaintiff Lyle F. Williams is

granted leave to amend his complaint in accordance with the Magistrate Judge’s

recommendation.

      SO ORDERED.

                                           s/Nancy G. Edmunds
                                           Nancy G. Edmunds
                                           United States District Judge



Dated: March 25, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 25, 2019, by electronic and/or ordinary mail.



                                           s/Lisa Bartlett
                                           Case Manager




                                            7 
 
